OPINION.
KoRner, Chairman:
As a result of the findings of fact set out above, the tax should be recomputed by the respondent, and in such *250recomputation the amount of $9,202.58 collected by the petitioner in the year 1921 should be eliminated from income of the year 1920 and added to petitioner’s income for the year 1921. Since the petitioner accounted on a basis of cash receipts and disbursements, the respondent was in error in ascribing the $9,202.58 to the income for the year 1920.
Judgment will ~be entered on 15 days’ notice, under Bule 50.